Acknowledgment
The amendment filed on August 31, 2022 responding to the Office Action mailed on June 2, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-3, 5-13 and 15-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art does not disclose the device of claim 1, wherein the display substrate comprises a second adhesion-enhancing layer and a second insulating layer that are stacked on the flexible base substrate, wherein the second insulating layer is on one side of the trace layer distal from the first insulating layer, the second adhesion-enhancing layer is between the second insulating layer and the trace layer, the second adhesion-enhancing layer is bonded to the second insulating layer and the trace layer respectively, and an overlapping area is present between an area which an orthographic projection of the second adhesion-enhancing layer on the flexible base substrate is within and the bending area.
Claims 2-3 and 5-12 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 13 the prior art does not disclose the method claim 13, wherein after forming the trace layer, the first adhesion-enhancing layer, and the first insulating layer that are stacked on the flexible base substrate, the method further comprises: forming a second adhesion-enhancing layer and a second insulating layer that are stacked on the flexible base substrate on which the trace layer is formed, wherein the second adhesion-enhancing layer is bonded to the second insulating layer and the trace layer respectively, and an overlapping area is present between an area which an orthographic projection of the second adhesion-enhancing layer on the flexible base substrate is within and the bending area.
Claims 15-18 depend directly or indirectly on claim 13 and is allowable on that assumption.
Regarding claim 19 the prior art does not disclose the device of claim 19, wherein the display substrate comprises a second adhesion-enhancing layer and a second insulating layer that are stacked on the flexible base substrate, wherein the second insulating layer is on one side of the trace layer distal from the first insulating layer, the second adhesion-enhancing layer is between the second insulating layer and the trace layer, the second adhesion-enhancing layer is bonded to the second insulating layer and the trace layer respectively, and an overlapping area is present between an area which an orthographic projection of the second adhesion-enhancing layer on the flexible base substrate is within and the bending area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893